CORRECTED NOTICE OF ALLOWANCE

Initial Remarks
	This communication is merely provided in order to correct an error on PTO form 37 in which claims 1-14, 16 and 17 were indicated as allowed.  As correctly noted on PTO form 37 attached herein, it is actually claims 1-12, 14, 16 and 17 that are in condition for allowance (as claim 13 was canceled).  All other components of this Action are exactly as previously stated in the Notice of Allowance filed on April 9, 2021; wherein the reasons for allowance are merely reproduced directly below from said Notice of Allowance (filed on April 9, 2021) for convenience.

Reasons for Allowance
Claims 1-12, 14, 16 and 17 are allowed.  The following is an examiner’s statement of reasons for allowance:
Concerning independent claim 1, the closest prior art of Peterson et al. (U.S. Publication No. 2016/0030610) is relied upon as set forth in the Office Action filed on December 4, 2020.  The instantly claimed invention is distinctly different from the closest prior art in that Peterson does not disclose that the at least two light-converting materials include a first light-converting material configured to emit a second light in response to a first light emitted by the one or more light emitters being incident on the first light-converting material, and a second light-converting material configured to emit a third light in response to the first or second light being incident on the second light-converting material.

One or more light emitters (paragraph 59) configured to emit first light with a same wavelength of 405 nm (paragraph 28); 
At least two light-converting materials including at least one phosphor (paragraph 59) arranged to be in a direct path of the first light, and arranged to convert a portion of light emitted from the one or more light emitters to at least two different wavelengths different from a wavelength of the light emitted from the one or more light emitters (paragraph 60); 
Wherein the light emitted from the emitters and the light emitted from the  two light-converting materials mixes to form a combined light (paragraphs 47, 52, 59 and 60), the combined light being white (paragraph 52) and having a color rendering index (CRI) value of at least 70 (paragraph 29).
Peterson does not appear to specifically disclose that the combined light is output at a power level of between approximately 10,500 mw and 58,000 mw, and wherein between 3,000 mw and 10,000 mw of the output combined light has the wavelength of the light emitted from the one or more light emitters; but does recognize that the combined light output has a proportion of spectral energy of the light emitted from the light emitter(s) (i.e. wavelengths of 405 nm) of 20% in paragraph 21, and recognized that the power output for said light could be optimized (paragraphs 106-108).  As such, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to optimize the output power level of the 
Nonetheless, the instantly claimed invention is distinctly different from Peterson in that the reference does not disclose that the first light-converting material is configured to emit a second light in response to the first light being incident on the first light-converting material, and a second light-converting material configured to emit a third light in response to the first or second light being incident on the second light converting material; or that the first light-converting material includes an optical brightener which emits light having a wavelength greater than 420 nm.
As such, independent claims 1 & 8, and the claims that depend therefrom, are allowable over the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.